CARTER, J., Dissenting.
I dissent. In my opinion, the judgment sought to be annulled by this proceeding is void for the reason that both the justice’s court and the superior court exceeded their jurisdiction in rendering same, and for the reasons stated in my concurring opinion in the case of Redlands High School District v. Superior Court, ante, p. 348 [125 P. (2d) 490], this day filed, petitioner is entitled to a writ of certiorari annulling said judgment.
Petitioner’s application for a rehearing was denied May 28, 1942. Carter, J., voted for a rehearing.